Judgment affirmed, with costs. No opinion. Present— Martin, P. J., Glennon, Untermyer, Dore and Cohn, JJ.; Dore, J., dissents and votes to reverse and grant a new trial on the ground that the finding that plaintiff was the procuring cause of the sale in question is against the documentary evidence and the weight of the credible evidence, that there was no evidence to establish the alleged authority of the witness Smith to employ plaintiff through an oral conversation in a real estate transaction of this magnitude on behalf of the bank; and that the charge of the learned trial court contained errors that are not likely to recur on a new trial.